Exhibit 99.1 FOR IMMEDIATE RELEASE Contact:Russell J. Grimes President and Chief Executive Officer (410) 795-1900 Carroll Bancorp, Inc. Announces Fourth Quarter and Year-End Results SYKESVILLE, MD – January 24 , 201 7 – Carroll Bancorp, Inc. (the “Company”) (OTCQB: CROL), the parent company of Carroll Community Bank (the “Bank”), today announced net income of $136,000 or $0.14 per diluted common share for the three months ended and net income of $301,000 or $0.32 per diluted common share for the twelve months ended December 31, 2016. By comparison, the Company recorded net income of $60,000 or $0.06 per diluted common share for the three months ended and net income of $271,000 or $0.29 per diluted common share for the twelve months ended December 31, 2015. Total assets grew by $13.6 million, or 9.0%, compared to December 31, 2015, to $165.0 million at December 31, 2016. This growth was primarily in our loan portfolio which grew by $6.9 million, or 5.3%, to $136.2 million at December 31, 2016, and in our cash and cash equivalents, which grew by $7.3 million to $15.5 million at December 31, 2016, as our core deposits grew faster than the growth in our loan balances. We had nonperforming loans of $2.9 million at December 31, 2016, of which $2.6 million consisted of two loans with strong collateral coverage, compared to $0 at December 31, 2015. Total nonperforming assets increased during 2016 by $2.8 million to $3.0 million compared to $199,000 at December 31, 2015. The ratio of total nonperforming assets to total assets was 1.85% and 0.13%, respectively, at December 31, 2016 and 2015. Net interest income was $4.9 million for the twelve months ended December 31, 2016, an increase of 7.4% from the same period in 2015 as interest income increased by 13.0% and interest expense increased significantly by 50.9%. Our net interest margin declined to 3.22% for the year ending December 31, 2016 compared to 3.64% for the year ending December 31, 2015, because of the strong downward pressure on loan interest rates and the start of upward pressure on deposit rates, especially on certificates of deposit products. Noninterest expense increased by $524,000, or 12.6% to $4.7 million for the year ended December 31, 2016 from $4.2 million for the year ended December 31, 2015, due to the continued impact of investing in the personnel and facilities infrastructure necessary to expand our market into the Washington Metropolitan area along with supplementing our Carroll County branch locations. “2016 reflects another year of continued growth and success in expanding our market presence in both Carroll County and the Washington metropolitan area. We have again this year reached new highs for total assets, loans and core deposits which will propel thefuture growth and earnings of the Bank” stated Russell J. Grimes, the Company’s President and CEO. As part of the rights offering in 2014, the Company issued 124,982 warrants which would allow a warrant holder to purchase one-half of a share of common stock at an exercise price of $16.00 per whole share. Due to the 20% stock dividend in 2015, a warrant exercise was modified to allow a warrant holder to purchase 60% of a share of common stock at an exercise price of $13.33 per whole share. As of December 31, 2016, the closing price of the Company’s common stock was $16.00and the Company had 59,888 warrants outstanding. The warrants expire on March 20, 2017. Carroll Bancorp, Inc.’s common stock trades on the OTC Markets (www.otcmarkets.com) under the symbol “CROL.” For more information, visit our website at www.carrollcobank.com or contact Russell Grimes, President & CEO at 410-795-1900. About Carroll Bancorp, Inc. and Carroll Community Bank Carroll Bancorp, Inc. is the holding company of Carroll Community Bank. Carroll Community Bank, originally founded in 1870, is a state-chartered commercial bank with branch offices in Eldersburg, Westminster and Bethesda, Maryland. Carroll Community Bank operates as a community-oriented institution, offering a variety of loan and deposit products and serving the financial needs of its local community. Forward-Looking Statements: The statement in this release that the new highs for total assets, loans and core deposits will propel future growth and earnings for the Bank is a forward-looking statement within the meaning of and pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based on our current beliefs and expectations and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, such forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. Potential risks and uncertainties include, but are not limited to, deterioration in general economic conditions in our market areas, the impact of new governmental regulations, and unexpected changes in interest rates, deposit flows and loan demand, as well as other risks and uncertainties as described in Carroll Bancorp, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2015 (File No. 000-54422), and in other filings we may make. We do not take any obligation to update any forward-looking statement to reflect events or developments after a forward-looking statement was made. Financial Highlights At December 31, At December 31, At December 31, (Dollars in thousands) Selected Financial Condition Data: (unaudited) (audited) (audited) Total assets $ 164,976 $ 151,337 $ 115,906 Total loans 136,244 129,334 90,707 Allowance for loan losses 965 901 722 Deposits 135,280 122,101 96,905 Federal Home Loan Bank advances 13,000 12,500 8,000 Total stockholders' equity 16,396 16,293 10,750 Asset Quality Ratios: Allowance for loan losses to total loans % % % Nonperforming loans to total loans % % % Nonperforming assets to total assets % % % Capital Ratios (bank level): Total capital to risk-weighted assets % % % Tier 1 capital to risk weighted assets % % % Tier 1 capital to average assets % % % Tangible equity to tangible assets % % % For the Three Months Ended December 31, For the Twelve Months Ended December 31, ( Dollars in thousands, except per share data) Variance Variance (unaudited) (audited) (unaudited) (audited) Selected Operating Data: Interest and dividend income $ 1,510 $ 1,490 $ 20 $ 5,925 $ 5,241 $ 684 Interest expense 291 205 86 1,023 678 345 Net interest income 1,219 1,285 ) 4,902 4,563 339 Provision for loan losses 2 70 ) 41 164 ) Net interest income after provision for loan losses 1,217 1,215 2 4,861 4,399 462 Noninterest income 78 54 24 266 197 69 Noninterest expense 1,088 1,176 ) 4,693 4,168 525 Income before income tax expense 207 93 114 434 428 6 Income tax expense 71 33 38 133 157 ) Net income $ 136 $ 60 $ 76 $ 301 $ 271 $ 30 Basic earnings per share $ 0.15 $ 0.06 $ 0.09 $ 0.32 $ 0.30 $ 0.02 Diluted earnings per share $ 0.14 $ 0.06 $ 0.08 $ 0.32 $ 0.29 $ 0.03 Select Financial Ratios: Return on average assets % Return on average equity % Interest rate spread % Net interest margin % Efficiency ratio % Noninterest expense to average assets % Average interest-earning assets to average interest-bearing liabilities % % % %
